MACK, J.
Genza Farkas was convicted of receiving money under threat of informing or as consideration for not informing of violation of laws of United States Prohibition Act, in the Western Division, of the Northern District of Ohio, Dist. Court. He was sentenced to one year imprisonment and fined $1,000 on two counts in the indictment. Victims of alleged threats were Wm. Suto, Mike Mincheff and Steve Ban-yas and the counts in the indictment were identical. Count 1 charged that Farkas, under threats to Suto of informing, or for a consideration to refraim from informing of his (Suto’s) liquor activities.
The testimony established that Farkas promised protection from officers if they would pay him $50 each; that he would “fix it” in case they were caught violating the National Prohibition Act.
Suto, the prosecuting witness, had before time for trial pleaded guilty to an indictment in the Federal Court. Inasmuch as the question for turning State’s evidence is involved, the question as to his motive in so doing is raised. It was therefore, proper to show during the trial, that Suto hoped he would secure an immunity, a lighter sentence or other favorable treatment in return for testifying. The fact that a plea of guilty had long since been entered and the witness had not yet been sentenced is proper evidence to show the existence of such hope for immunity.
The failure to charge the jury in regards to delay in sentence as bearing on the hope of a lighter sentence, by the judge; and his instruction to counsel not to argue the matter as affecting motives of Suto, Mieheff and Banyas, is such a error as is necessary to compel a reversal. Judgment reversed and remanded.